Citation Nr: 1700054	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow, to include on the basis of clear and unmistakable error (CUE) in a December 11, 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from December 1997 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and the Appeals Management Center (AMC) in Washington, DC, respectively.  In the December 1997 decision, the RO granted service connection for a residual scar of a gunshot wound of the left elbow and assigned an initial 10 percent disability rating, from September 15, 1993.  In the June 2013 decision, the AMC determined that there was no CUE in a December 11, 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.

In July 2000, the Veteran testified at a hearing before a hearing officer at the RO and a transcript of that hearing has been associated with his file.

In March 2001, the Board remanded the earlier effective date issue to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).

The Veteran testified before a VLJ at a December 2001 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.  In May 2003, the Board sent the Veteran a letter informing him that the VLJ who had conducted the December 2001 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In July 2003 and June 2007, the Board remanded the earlier effective date issue for further development.

In August 2010, the Board granted an effective date of August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.  The Board's decision was implemented in a September 2010 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2012 Memorandum Decision, the Court set aside the Board's August 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In May and October 2013, the Board remanded the earlier effective date issue for further development.

In September 2014, the Board remanded the issue of whether there was CUE in the December 1970 rating decision for issuance of a statement of the case.  The earlier effective date issue was also remanded as it was inextricably intertwined with the CUE issue.  The Veteran subsequently perfected his appeal of the CUE issue to the Board.  Hence, the earlier effective date and CUE issues have been combined and the issue before the Board has been recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for residuals of an arm wound on May 22, 1970.

2.  In a December 11, 1970 rating decision, the RO granted service connection for a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.
3.  The December 1970 rating decision which granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar, considered the correct law and evidence as they then existed and was not the product of an undebatable error.

4.  Although an informal claim of service connection for a left arm scar was received on May 22, 1970, entitlement to service connection and a compensable rating for that disability did not arise until June 10, 1987.


CONCLUSION OF LAW

The criteria for an effective date of June 10, 1987 (but no earlier) for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow have been met.  38 U.S.C.A. §§ 1110, 5110 (a), 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2016), 3.155(a) (in effect prior to March 24, 2015), 3.156(a)-(b) (2016), 3.303 (1970, 2016), 3.400, 4.118, Diagnostic Codes (DC) 7800-7805 (1970, 2016), 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

The appeal for an earlier effective date for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service treatment records.  In addition, the Veteran was afforded VA examinations for his residuals of a gunshot wound to the left elbow (to include associated scarring).  There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In this case, a claim of service connection for residuals of an arm wound (claimed as "wounded in action . . . arm . . .") was received on May 22, 1970 (see May 1970 "Veteran's Application for Compensation or Pension" form (VA Form 21-562)).  As the Veteran described symptoms of an arm disability and construing the April 1970 claim in the most liberal manner, the Board finds that his claim sufficiently identified the benefit sought and the May 1970 claim is considered a claim of service connection for all residuals of an arm wound (including scarring).

The RO did not specifically adjudicate the claim of service connection for a left arm scar until the December 1997 rating decision, from which the current appeal originates.  Hence, the Veteran's April 1970 claim was pending at the time of the December 1997 decision.

As for when entitlement to service connection for a left arm scar arose, the Veteran was afforded VA examinations in July and August 1970.  He reported during the examinations that he experienced "pain in the left elbow region" and "pain in the area of the [left elbow] scar" with lifting and changes in weather and that continuous use caused soreness and pain "about the left elbow."  Objective examinations revealed limitation of left elbow motion and a scar over the lateral aspect of the left elbow which measured 7 centimeters in length and 2 centimeters in width at the widest area.  The scar was well healed, but there was some adhesion of the skin and scar to the underlying muscles.  There was "pain over the lateral aspect of the elbow joint area" with forceful flexion of the left elbow and tenderness to palpation "at the radio-humeral articulation."  There was also pain "in the left elbow joint and along the radio-humeral articulation."  A diagnosis of traumatic arthritis of the radiohumeral joint of the left elbow was provided.

In statements dated in February and July 1986 (VA Form 21-4138), the Veteran requested that he be evaluated for his scars.  He was afforded a VA examination in September 1986, during which he reported that there was a chronic deformity of his left elbow which resulted in considerable pain, particularly when he worked and during weather changes.  He frequently required pain medication to control the pain.  Examination revealed deformation of the elbow with a chronic flexion and limitation of elbow motion.  There was an 8 inch scar over the lateral side of the elbow and deformity of the distal humerus.  X-rays of the left elbow revealed extensive changes of an old fracture of the distal end of the humerus with radiopaque foreign body overlying the proximal radius.  The Veteran was diagnosed as having status post gunshot wound of the left elbow with traumatic arthritis.

During a hearing at the RO on June 10, 1987, a VA physician examined the Veteran's left arm scar and reported that there was a prominent scar over the posterior aspect of the left elbow which was approximately 8 inches in length.  The scar was tender to touch and with attempts to move the scar.  There was possibly some adherence to the underlying structures.

The Court has held that in order for a scar to be considered a current disability, the scar must be present to a compensable degree.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to warrant a compensable rating under the current criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effect (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2015).

Under the rating criteria in effect at the time of the Veteran's May 1970 claim, a compensable rating for a scar required that the scar involve the head, face, or neck and be moderately disfiguring (DC 7800); be due to third degree burns and involve an area or areas exceeding 6 square inches (DC 7801); be due to second degree burns and involve an area or areas approximating one square foot (DC 7802); be superficial, poorly nourished, and with repeated ulceration (DC 7803); be superficial and tender and painful on objective demonstration (DC 7804); or result in some other limited function (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (1970).

The above evidence reflects that the Veteran's scar did not meet any of the criteria for a compensable rating at any time prior to June 10, 1987, under either the old or current rating criteria.  The Board acknowledges that he reported "pain in the area of the [left elbow] scar" during the July 1970 VA examination and that there was objective evidence of general pain in the area of the left elbow and with elbow motion.  There was no evidence during the July and August 1970 examinations, however, that any pain was specifically attributable to the scar, as opposed to the diagnosed traumatic arthritis of the left elbow.  The first evidence of actual scar pain is during the June 1987 hearing.  Hence, the criteria for service connection for the left elbow scar were not met until June 10, 1987 (the date of the June 1987 RO hearing) because that is the earliest evidence that the scar was present to a compensable degree (and thus can be considered a current disability for purposes of service connection).

The Veteran claims that there was CUE in a December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.  While there is no letter in the claims file to indicate that the Veteran was notified of the December 1970 decision, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.  Rather, a claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).  Once the presumption of regularity has been rebutted, the burden shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the claimant actually received the notice.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

A January 1971 "Control Document and Award Letter" (VA Form 20-822) reflects that notice of the December 1970 decision was sent to the Veteran and his representative.  There is no indication that any notice of that decision was returned as undeliverable.  Hence, there is no "clear evidence" that either VA's mailing practices were not regular or that its regular mailing practices were not followed (especially in light of the existence of the January 1971 VA Form 20-822). Therefore, it is presumed that the Veteran was notified of the December 1970 rating decision.  As he did not appeal that decision and new and material evidence was not received within one year of its issuance, the December 1970 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Veteran and his representative have essentially claimed that there was CUE in the December 1970 rating decision because the decision failed to apply the criteria of 38 C.F.R. § 4.118, DC 7804 (1970) and grant service connection and a compensable rating for the Veteran's left arm scar on the basis of scar pain.  At the time of the December 1970 decision, the law provided that service connection was warranted if the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303(a) (1970).  

The evidence of record at the time of the RO's December 1970 rating decision included the reports of the July and August 1970 VA examinations and the decision referenced findings made during these examinations.  Hence, the RO considered all relevant evidence of record at the time of its December 1970 decision.  The Board acknowledges that the RO did not reference the Veteran's scar in its decision.  Even if it is assumed that the RO erred by not specifically discussing the scar, however, any such error was not outcome determinative because the result would not have necessarily been manifestly different but for the error.  As explained above, there was no evidence during the July and August 1970 examinations that any of the Veteran's pain was specifically attributable to his scar, as opposed to the diagnosed traumatic arthritis of the left elbow.  Also, there was no other evidence that the scar was present to a compensable degree under the rating criteria in effect at the time of the December 1970 decision.  In the absence of a current scar disability, the RO would not have necessarily granted service connection and a compensable rating for the left arm scar.

Overall, the Veteran's argument is essentially a contention that the RO improperly weighed and evaluated the evidence in the claims file at the time of its December 1970 decision.  However, as noted above, any disagreement with how the RO evaluated the evidence (and how it concluded from the evidence that the Veteran was not entitled to service connection and a compensable rating for a left arm scar) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89   (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Neither the Veteran nor his representative has made any other specific arguments as to why there was CUE in the December 1970 rating decision.  Therefore, there is no evidence of CUE in the RO's December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.

In sum, entitlement to service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow did not arise until there was evidence of actual scar pain during the June 1987 hearing (i.e., June 10, 1987).  Thus, June 10, 1987 is the earliest possible effective date for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.  In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant an effective date earlier than June 10, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.   


ORDER

Entitlement to an effective date of June 10, 1987 (but no earlier) for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow is granted.

The motion to reverse or revise the RO's December 11, 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar, is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


